Citation Nr: 0319885	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-25 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a hip disability.  

3.  Entitlement to service connection for a left knee 
disability, secondary to service-connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to 
August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO), in Cleveland, 
Ohio.  

In February 2001, the Board remanded the instant claim for 
further development.  


REMAND

Remand is required for issues on appeal so that additional 
development may be undertaken in order to fulfill the 
Department's duty to notify and to assist the appellant with 
this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA).  

A review of the record reveals that the veteran underwent VA 
examination in April 2002.  He gave a history to the examiner 
that he had not worked since 1975, and during that period of 
time, he was in receipt of SSI benefits and was presently in 
receipt of Social Security Disability benefits.  These 
records are not associated with the claims folder.  It is not 
clear from the record what disabilities resulted in his award 
for social security benefits, however, the RO should attempt 
to obtain the records used by the Social Security 
Administration in their disability determination(s).  

Based on the foregoing, the case is REMANDED for the 
following:

1.  The Social Security Administration 
should be contacted and requested to make 
available all medical records used in the 
determination of SSI and/or social 
security disability benefits.  If the 
medical records are not available, the RO 
should so indicate as a matter of record.  

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



